                                                                                                   lJ.8. IJJSTIUCT COURT
                                                                                               NORT!lERN IJISTRICT Oil TEXAS
                            IN THE UNITED STATES DISTRICT COUR                                                    FJ! J<'.D
                                 NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION                                               f'
                                                                                                       j
                                                                                                                JUN 3 O      2021-J
                                                                                                                    ,----=·-~-
                                                                                                            '""-~- ..            "'
                                                                                               Cl   .rnn~. U.S. DlSTRIC'f C()URT
                                                                                                    lly._,              .-~---
BRANDI LEE BRADDOCK,                                       §                               '-·--~-- __'.-)!]lt!!~y~·-----'
                                                           §
                  Applicant,'                              §
                                                           §
vs.                                                        §    NO. 4:21-CV-801-A
                                                           §
WARDEN MICHAEL CARR,                                       §
                                                           §
                  Respondent.                              §


                                  MEMORANDUM OPINION AND ORDER

         Came on for consideration the application of Brandi Lee

Braddock, applicant, for writ of habeas corpus under 28 U.S.C.

§ 2241. The court, having considered the application, the record

in the underlying criminal case, No. 4:17-CR-161-A, and

applicable authorities, finds that the application must be

dismissed.

                                                          I.

                                    Ground of the Application

         Applicant purports to set forth three grounds in support of

her application, but it is clear that the basis of her

application is the contention that she is •actually innocent" of

a firearm enhancement used to increase her sentence and that she

should be entitled to relief under§ 2241. Doc. 2 1; Doc. 2.


1 The document filed reflects that it is a "petition" and that Brandi Lee Braddock is the "petitioner." However, the
statute itself refers to an "application" for writ of habeas corpus. 28 U.S.C. § 2241.
2 The "Doc.      "reference is to the number of the item on the docket in the civil action referenced.
                                                         II.

                                                   Background

          On February 16, 2018, applicant was sentenced to a term of

imprisonment of 200 months after pleading guilty to conspiracy

to possess with intent to distribute methamphetamine, in

violation of 21 U.S.C.                     §   846, under Case No. 4:17-CR-161-A in

this court. CR Doc. 3 100. She did not appeal.

          On February 19, 2019, the court received for filing

applicant's motion under 28 U.S.C. § 2255 to vacate, set aside,

or correct sentence by a person in federal custody, which was

assigned Case No. 4:19-CV-161-A. In it, she asserted four

grounds all based on purported ineffective assistance of

counsel. Doc. 1. By memorandum opinion and order and final

judgment signed April 10, 2019, the court denied the relief

sought. Doc. 6              &   7. Applicant appealed, Doc. 8, and the judgment

was affirmed. Doc. 15.

          On November 14, 2019, applicant filed another motion under

§ 2255, this time urging that she was entitled to relief under

Davis, presumably referring to United States v. Davis, 139 S.

Ct. 2319         (2019), which was assigned Case No. 4:19-CV-966-A. Doc.

1. The court dismissed the motion as a second or successive one



3
  The 'CR Doc ...~" reference is to the number of the item on the docket in the underlying criminal case, No. 4: l 7-
      1


CR-161-A.
                                                          2
filed without leave. Docs. 4   &   5. Applicant appealed and her

appeal was dismissed for want of prosecution. Doc. 11.

                                   III.

                   Applicable Legal Principles

     An application for writ of habeas corpus under 28 U.S.C.

§ 2241 and a motion to vacate, set aside, or correct sentence

under 28 U.S.C. § 2255 serve distinct purposes. Pack v. Yusuff,

218 F.3d 448, 451 (5th Cir. 2000). Section 2255 is used to

challenge errors that occurred during or before sentencing. Id.;

Ojo v. I.N.S., 106 F.3d 680, 683         (5th Cir. 1997). Section 2241

is a means of attacking the manner in which a sentence is

executed. Pack, 218 F.3d at 451; Tolliver v. Dobre, 211 F.3d

876, 877 (5th Cir. 2000). A§ 2241 application that challenges

the validity of a conviction and sentence is ordinarily

dismissed or construed as a§ 2255 motion. Pack, 218 F.3d at 452.

     A federal prisoner may challenge the legality of her

detention under § 2241 if she falls within the "savings clause"

of§ 2255, which states:

     An application for a writ of habeas corpus in behalf of
     a prisoner who is authorized to apply for relief by
     motion   pursuant  to   this  section,   shall  not   be
     entertained if it appears that the applicant has failed
     to apply for relief, by motion, to the court which
     sentenced him, or that such court has denied him
     relief, unless it also appears that the remedy by motion
     is inadequate or ineffective to test the legality of his
     detention.
                                     3
28 U.S.C. § 2255(e). Hence, the court may consider a petition

attacking a sentence under§ 2241 "if the petitioner establishes

that the remedy under§ 2255 is inadequate or ineffective."

Tolliver,   211 F.3d at 878   (emphasis in original).

     The bar against filing successive§ 2255 motions does not

render§ 2255 inadequate or ineffective so as to allow a

petitioner to invoke the savings clause of§ 2255.       Tolliver, 211

F.3d at 878.   Nor does the time bar, the one-year limitations

period, for filing such motions. Pack, 218 F.3d at 452. Instead,

the savings clause of§ 2255 applies only to a claim "(i) that is

based on a retroactively applicable Supreme Court decision which

establishes that the petitioner may have been convicted of a

nonexistent offense and (ii) that was foreclosed by circuit law

at the time when the claim should have been raised in the

petitioner's trial, appeal, or first§ 2255 motion."

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001). The first prong is generally considered the 'actual

innocence" requirement. Id. A claim of actual innocence of a

sentencing enhancement does not meet the test. Houston v. Upton,

460 F. App'x 419, 420   (5th Cir. 2012) (citing Padilla v. United

States, 416 F.3d 424, 427 (5th Cir. 2005); Reyes-Requena, 243




                                   4
F.3d at 904; Kinder v. Purdy, 222 F.3d 209, 213-14              (5th   Cir.

2000)).

       When an applicant cannot satisfy the savings clause, the

proper disposition is dismissal of the§ 2241 application for

want of jurisdiction. Christopher v. Miles, 342 F.3d 378, 379,

385 (5th Cir. 2003); Lang v. Wilson, No. 4:16-CV-1018-O, 2018 WL

684890, at *3      (N.D. Tex. Feb. 1, 2018)

                                         IV.

                                      Analysis

       Here, applicant fails the first prong of the savings test

for several reasons. First, she is attacking a sentencing

enhancement, which is not sufficient to show actual innocence.

See Houston, 460 F. App'x at 420              (citing cases). Second, the

supreme Court case upon which she relies has no application to

the facts of her case. In Rehaif v. United States, 139 S. Ct.

2191   (2019), the Supreme Court held that in a prosecution under

18 U.S. C.   §   922 (g) and   §   924 (a) (2) , the government must prove

both that the defendant knew he possessed a firearm and knew

that he belonged to the relevant category of persons barred from

possessing a firearm. And third, applicant could not prevail on

the merits of her claim in any event. She bases her argument on

the contention that she was held responsible for a firearm under

the driver's seat of a car in which she fled from police. Doc. 2

                                          5
at 3. The presentence report reflects that she received the

enhancement based on a pistol in her bedroom, where drugs and

drug paraphernalia were also found. CR Doc. 86,   1   31.

                                 V.

                                Order

     The court ORDERS that applicant's application under 28

U.S.C.   § 2241 be, and is hereby, dismissed for lack of
jurisdiction.

     SIGNED June 30, 2021.




                                  6
